Case 2:20-cv-08513-GW-MAA Document 38 Filed 04/12/21 Page 1 of 1 Page ID #:122



    1

    2
                                                                             JS-6
    3

    4

    5

    6

    7

    8                        UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10

   11    ORLANDO GARCIA,                         Case No. CV 20-8513-GW-MAAx

   12                       Plaintiff,

   13          v.                                  ORDER TO DISMISS WITH
                                                   PREJUDICE
   14    VARTOOSH MANSOUR, et al.,
   15                       Defendants.
   16

   17

   18
              Based upon the stipulation between the parties and their respective counsel,
   19
        it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
   20
              IT IS SO ORDERED.
   21

   22 Dated: April 12, 2021

   23
                                              _________________________________
   24                                         HON. GEORGE H. WU,
   25                                         UNITED STATES DISTRICT JUDGE
   26

   27

   28
